                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

 UNITED STATES OF AMERICA,

                         Plaintiff,

         v.                                                CAUSE NO. 1:18-CR-88 DRL-SLC

 MARK Z. PEREZ,

                         Defendant.

                                      OPINION AND ORDER

       On October 22, 2019, Defendant Mark Z. Perez pleaded guilty before the Magistrate Judge to

count 1 of the two-count indictment, charging him with distributing five grams or more of

methamphetamine in violation of 21 U.S.C. § 841(a)(1). ECF 42. The Magistrate Judge recommended

that the court accept Mr. Perez’s guilty plea. ECF 43. Neither party objected to the Magistrate Judge’s

recommendation within the applicable 14-day period. See 28 U.S.C. § 636(b)(1)(B).

       Federal Rule of Criminal Procedure 11 governs the requirements of a valid guilty plea. United

States v. Dyer, 892 F.3d 910, 914 (7th Cir. 2018). The rule requires that a defendant both give the plea

voluntarily, and understand the nature of the charges against him. Id. Because the court finds that Mr.

Perez voluntarily made the plea and understood the nature of the charges against him, the court

ADOPTS the recommendation of the Magistrate Judge, ACCEPTS Mr. Perez’s guilty plea, and

FINDS Mr. Perez guilty of one count of distribution of a controlled substance, namely five grams or

more of methamphetamine, in violation of 21 U.S.C. § 841(a)(1).

       Sentencing is scheduled for February 27, 2020 at 11:00 a.m. in Fort Wayne. Sentencing

memoranda must be filed by February 17, 2020.

       SO ORDERED.

       November 12, 2019                               s/ Damon R. Leichty
                                                       Judge, United States District Court
